            Case 1:19-cr-00138-TSC Document 1-1 Filed 04/19/19 Page 1 of 5



                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


                                      ALEXIS TAMBERG
                                       DOB: 01/12/1991

       I, Special Agent Rebecca Adamcheck, being duly sworn, hereby depose and state as

follows:


                                 AFFIANT’S BACKGROUND


       1.       I am a sworn officer of the United States Secret Service (“USSS”).

       2.       This affidavit is based, in part, on my personal observations, information provided

to me by other officers and agents of the USSS, other members of law enforcement, and witnesses,

and it includes other information gathered during the course of this investigation. Since this

affidavit is being submitted for the limited purpose of obtaining a criminal complaint and arrest

warrant, I have not included each and every fact known to me concerning this investigation. I have

set forth only the facts which I believe are necessary to establish probable cause for a criminal

complaint and arrest warrant.


                                   PURPOSE OF AFFIDVIT


       3.       This affidavit is in support of a criminal complaint charging Alexis Tamberg

(Tamberg) with Threats Against the President, in violation of Title 18, United States Code, Section

871 and Interstate communications of threats to injure the person of another, in violation of Title

18, United States Code, Section 875(c).




                                                 1
            Case 1:19-cr-00138-TSC Document 1-1 Filed 04/19/19 Page 2 of 5



                   FACTUAL BASIS SUPPORTING PROBABLE CAUSE


       4.       On or about April 17, 2019, at approximately 2:15 PM, the Washington Field

Office (WFO) Protective Intelligence Duty Desk Officer spoke to a Fairfax County, Virginia

Sergeant regarding a concerned citizen who was contacted by an acquaintance on Facebook,

identified as Alexis Tamberg, who made threats to kill the President of the United States

(POTUS), Donald J. Trump who resides at 1600 Pennsylvania Avenue, N.W. Washington, D.C.

       5.       A review of Alexis Tamberg’s public Facebook page revealed several messages

posted on or around April 17, 2019, including: I WILL KILL DONALD J. TRUMP; MAKE

AMERICA GREAT AGAIN KILL DONALD TRUMP YES WE CAN; Donald J. Trump I AM

GOING TO KILL YOU FOR MY FLAG. COME AND GET ME YOU COWARD; I WILL

BREAK THEM SEEK VENGEANCE FOR MY BROTHER Donald J. Trump Alexandria

Ocasio-Cortez your fates are one in the same; KILL FOR GAIN. SHOOT TO MAIM. WE

DON’T NEED A REASON TO WAR AGAIN…; Welcome Alexandria Ocasio-Cortez. There’s

room in MAGA meat grinder for you too. Barack Obama allows it. STOP BEING SMART-

GIRL-TRUMP. I FUCKING HATE YOU FOR COMPROMISING US. CLIMATE CHANGE

LEGISLATION IS A JOKE THANKS TO YOUR STUPID RGB COSTUME. Alexandria

Ocasio-Cortez lets go bitch, im not afraid of you. I’ve already threatened the lives of Obama,

Clinton and Trump. THE FEDS AIN’T COMING. THEY HAVEN’T FOR YEARS. GET THE

FUCK OFF OF INSTAGRAM YOU STUPID C***. These and other Facebook messages were

viewed via Facebook by agents of the USSS located in Washington, D.C.

       6.       Further investigation revealed that Alexis Tamberg resides at 2502 Ross Street,

Alexandria, VA 22306. At approximately 6:00PM, USSS Agents arrived at the residence with

Fairfax County Officers to interview Tamberg. The interview was conducted outside the


                                                 2
            Case 1:19-cr-00138-TSC Document 1-1 Filed 04/19/19 Page 3 of 5



residence. Immediately after identifying themselves as USSS Special Agents, Tamberg began

ranting about the “deep state,” Russian collusion, and wanting to see POTUS Trump be killed.

Tamberg, who spent the duration of the interview shaking with clenched fists, described himself

as a “State Department kid” who traveled back and forth between the US and foreign countries

for his father’s career. For that reason, he believes he himself is the Russian collusion.

       7.       When asked about the threats made online, Tamberg admitted that he posted them

to his Facebook account from his tablet and computer. Tamberg stated that both devices remained

within his possession. Tamberg told agents that he hates POTUS Trump and wants to see him

killed by either former President Obama (FPOTUS) or the “deep state.” He advised that he hates

POTUS Trump because he’s racist and targets Obama’s birth certificate. Tamberg admitted that

he posts to Facebook when he becomes angry at the news he hears on TV and online.

       8.       Agents asked Tamberg if he knew that his threats would be taken seriously.

Tamberg stated that he intended for them to be taken seriously and knew he had to post them online

so they would be taken seriously. He knew the consequences, knew authorities would see them

because he believes he is being watched by Russians and Nazis, and meant what he said. In

response to being asked if he wanted to harm POTUS Trump himself, he said the Russians want

him to kill POTUS Trump but he did not want to do it himself. He further stated that he would be

willing to die to see POTUS Trump die. Tamberg continued that ‘if POTUS Trump is not killed,

then he will either stand behind Kamala Harris, or become angry then probably commit suicide.’

       9.       At approximately 6:30PM as the conversation was concluding, Tamberg told

agents that he planned on going back into his house to sleep and play his guitar. He said he

understood the magnitude of the threatening statements he made online and extreme views he

expressed during the interview. When agents returned back to WFO, open source revealed an



                                                  3
         Case 1:19-cr-00138-TSC Document 1-1 Filed 04/19/19 Page 4 of 5



extensively lengthy Facebook post that appeared to be written after authorities left his house. The

post referenced the Cold War, FPOTUS Obama, POTUS Trump, multiple politicians, racism, and

various other topics. The post was cryptically signed with a phrase, “see you in Valhalla,” which

is synonymous with heaven for those slain in battle.

       10.     At that time, agents contacted Fairfax County’s non-emergency number to advise

them of concerns over Tamberg’s well-being. Fairfax County PD conducted a wellness check at

which time, after speaking with Tamberg and his mother, determined he was in stable condition.

Tamberg provided negative answers to the following questions: military experience, specialized

training, access/ownership of firearms or other weapons and attended/has interest in attending

USSS protected events and venues.




                                                4
         Case 1:19-cr-00138-TSC Document 1-1 Filed 04/19/19 Page 5 of 5



                                         CONCLUSION


       Based on the abovementioned facts, I submit there is probable cause to believe that on or

about April 17, 2019, ALEXIS TAMBERG, threatened the President of the United States in

violation of 18 U.S.C. § 871 and knowingly transmitted in interstate or foreign commerce a threat

to injure the person of another in violation of 18 U.S.C. §875(c).




                                                     Rebecca Adamcheck, Special Agent
                                                     United States Secret Service




Subscribed and sworn before me this _____ day of April, 2019.




                                                     Honorable Deborah A. Robinson
                                                     United States Magistrate Judge




                                                 5
